     Case: 1:19-cr-00110-BYP Doc #: 22 Filed: 07/12/19 1 of 11. PageID #: 161




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:19CR110
                                                   )
                 Plaintiff,                        )   JUDGE BENITA Y. PEARSON
                                                   )
          v.                                       )
                                                   )
 TORIONO BURTON,                                   )   UNITED STATES’ TRIAL BRIEF
                                                   )
                 Defendant.                        )


         The United States of America, by and through its counsel, Justine E. Herdman, United

States Attorney, and Margaret A. Kane and Danielle K. Angeli, Assistant United States

Attorneys, respectfully submit the following trial brief in accordance with this Court’s Trial

Order.

I.       CONTROLLING LAW

         The Indictment charges Defendant Toriono Burton with possessing a firearm after being

convicted of an offense punishable by imprisonment for more than one year. The relevant statute

on this offense is Title 18, United States Code, Section 922(g)(1), which provides:

                It shall be unlawful for any person who has been convicted in any
                court of, a crime punishable by imprisonment for a term exceeding
                one year … to … possess in or affecting commerce, any firearm or
                ammunition….

18 U.S.C.§ 922(g)(1). To sustain its burden of proof for this crime, the United States must prove

all of the following elements beyond a reasonable doubt:

                1: That the defendant had been convicted of a crime punishable by
                imprisonment for more than one year and the Defendant had
                knowledge of this conviction;
      Case: 1:19-cr-00110-BYP Doc #: 22 Filed: 07/12/19 2 of 11. PageID #: 162



               2: That the defendant, following his conviction, knowingly
               possessed the firearm specified in the Indictment; and,

               3: That the specified firearm crossed a state line prior to the
               alleged possession.

Sixth Circuit Pattern Jury Instruction No. 12.01, 2017 Edition; United States v. Kincaide,

145 F.3d 772, 782 (6th Cir. 1998).

II.    ANTICIPATED EVIDENTIARY ISSUES

       A.      STATEMENT OF THE FACTS

       If this case proceeds to trial, the United States intends to offer evidence of the following:

       On December 10, 2018, at approximately 2:00 p.m., Detective Yasenchack of the

Cleveland Police Department Fifth District Vice Department was conducting surveillance on

Thames Avenue. This side street is off of East 152nd Street in the City of Cleveland and is near

a BP gas station where drug sales often occur. Typically drug dealers and customers meet in the

BP parking lot, and then go to a nearby side street, Thames Avenue, to complete the drug sale.

Detective Yasenchack began conducting surveillance at this BP gas station and then traveled to

Thames Avenue. He was driving a Chevrolet Impala unmarked vehicle which is equipped with a

discrete light bar and sirens.

       While parked on the side street, the detective observed a black Dodge Ram truck pull up

and park on the south side of the street, approximately three to four houses away. He also saw a

black male walk up to the truck from a nearby house. The man had his hand in his pocket and

the detective saw a large bulge that, based on training and experience, was consistent with a

brick of money or drugs in his right sweatshirt pocket. The man then opened the truck’s front

passenger door. Although the truck’s windows were darkly tinted, the detective could see the

silhouettes of the two men inside the truck but could not see their hands. The man then exited

the truck and returned to the home. After leaving the truck, the detective no longer saw the bulge


                                                 2
     Case: 1:19-cr-00110-BYP Doc #: 22 Filed: 07/12/19 3 of 11. PageID #: 163



in the man’s pocket. Detective Yasenchack also noticed that the truck’s windows appeared to

have an illegal window tint.

       The truck drove off, and the detective followed. He observed the truck change lanes

without using a turn signal, and initiated a traffic stop approximately one mile away, at Ivanhoe

Road and Halliday Avenue. After the truck stopped, Detective Yasenchack noticed that the

driver, Toriono Burton, began to move around, so he requested assistance. The detective

approached the driver-side window and asked for Burton’s license and insurance. Burton was

the only person inside the truck. As Burton retrieved the documents, he was visibly nervous and

his hands were shaking. Additionally, his insurance card was expired. Detective Yasenchack

returned to his car to run Burton’s information through the law enforcement database, which

noted that Burton had weapon and drug-trafficking convictions, and waited for assistance.

       Officer Yuhas arrived shortly to provide backup, and the two officers approached the

truck again. Detective Yasenchack instructed Burton to exit the truck to sign the traffic citation,

which Burton did. Detective Yasenchack told Burton that he stopped Burton for a window-tint

violation, and asked Burton if there was anything inside the truck that the officers should be

concerned about. Burton responded no. For officer safety, Detective Yasenchack detained

Burton in handcuffs near the rear of the truck and told Burton he was being detained for his

activity on Darwin Avenue.1 Burton responded that he did not know where Darwin Avenue was

located. Also for officer safety, Detective Yasenchack asked Burton if he had anything on him.

Burton responded that he had a weapon and motioned to his pocket. Detective Yasenchack

confirmed with Burton that he could not have a firearm with his prior record, and Burton agreed.




1
   Detective Yasenchack mistakenly stated Darwin Avenue instead of Thames Avenue, where
he saw the suspected hand-to-hand transaction.


                                                 3
     Case: 1:19-cr-00110-BYP Doc #: 22 Filed: 07/12/19 4 of 11. PageID #: 164



Inside Burton’s right jacket pocket, officers found a loaded .40 caliber Smith and Wesson M&P

pistol with seven rounds of ammunition. After finding the firearm, Detective Yasenchack

advised Burton that he was under arrest and provided Miranda warnings.

       Officers conducted an inventory search before towing the truck, pursuant to Cleveland

Police Department policy, and found a bundle of cash in the center console, totaling $4,000, and a

cell phone. Burton received a citation for window-tint, no-signal, and seatbelt violations. Officers

transported Burton to the county jail for the weapon violation, and towed the truck.

       The weapon and ammunition recovered all had previously moved in interstate commerce.

At the time of Burton’s arrest he was prohibited from possessing a firearm because of prior

disqualifying convictions. Certified records obtained by TFO Donald Kopchak show that

Toriono Burton has convictions for: Assault on a Police Officer, on or about June 22, 2015, in

Case Number CR-12-562098, in Cuyahoga County Common Pleas Court; Drug Trafficking, on

or about June 22, 2015, in Case Number CR-12-562069, in Cuyahoga County Common Pleas

Court; Drug Possession and Failure to Comply, on or about August 24, 2010, in Case Number

CR-10-537817, in Cuyahoga County Common Pleas Court; and Drug Trafficking, on or about

May 20,2010, in Case Number CR-10-533337, in Cuyahoga County Common Pleas Court.

Burton had knowledge of his felony convictions.

       B.      OFFICER BODY CAMERA FOOTAGE

       The United States intends to introduce excerpts from Detective Yasenchack’s body

camera footage showing the traffic stop of the defendant. The entire video is approximately

forty-five minutes but the Government only intends to show an approximate five minute clip to

the jury. The entire video was provided to defense counsel in discovery. Officer Yuhas was also




                                                 4
     Case: 1:19-cr-00110-BYP Doc #: 22 Filed: 07/12/19 5 of 11. PageID #: 165



wearing a body camera during the traffic stop and the Government may play a very brief portion

of the video during trial.

        The Federal Rules of Evidence require evidence to be authenticated or identified through

a showing “sufficient to support a finding that the matter in question is what its proponent

claims.” Fed. R. Evid. 901(a). By way of example, this can be satisfied with testimony from a

witness with knowledge of the matter. Fed. R. Evid. 901(b)(1). A witness can identify himself or

herself in a photograph and sufficiently authenticate that photograph under Rule 901. United

States v. Cox, 871 F.3d 479 (6th Cir. 2017). The same is true if the witness identifies another

person or a location known to the witness. Id.

        Detective Yasenchack will testify and identify the body camera footage captured from his

Cleveland Police Department body camera device.2 He will testify to how the system works and

when he activated his camera. He will identify himself and the other parties shown on his

camera, including other responding officers and the Defendant. Detective Yasenchack has

personal knowledge of the traffic stop depicted in his body camera footage as he was present

when the stop occurred.

        C.      DEFENDANT’S SELF-SERVING EXCULPATORY STATEMENTS

        It is well-settled that defendants cannot seek to introduce their own self-serving

exculpatory statements. United States v. McDaniel, 398 F.3d 540, 545 (6th Cir. 2005) (citing




2
 Officers on scene were equipped with Axon body cameras. Not all Cleveland Police are
assigned or required to wear body cameras. Body cameras remain in “buffering” mode until
needed. Cameras are activated in “event” mode in situations such responding to calls,
interviewing witnesses, suspects, and victims. Once activated from “buffering” mode to “event”
mode, the cameras record video immediately but only begin recording audio approximately 30
seconds after activation. A beeping noise occurs every few minutes to let the officer know the
device is still activated. Per CPD policy, cameras are not required to be on during the entire
duration of an officer’s shift, they may be turned on and off.


                                                 5
     Case: 1:19-cr-00110-BYP Doc #: 22 Filed: 07/12/19 6 of 11. PageID #: 166



United States v. Wilkerson, 84 F.3d 692, 696 (4th Cir. 1996), cert. denied, 522 U.S. 934 (1997)).

Indeed, while the Federal Rules of Evidence allow the government to introduce inculpatory

statements made by a defendant, the “Rules do not, however, provide an exception for

self-serving, exculpatory statements made by a party which are being sought for admission by

that same party.@ Id. Thus, while the government is permitted to introduce some or all of a

defendant’s statements against him as non-hearsay admissions of a party-opponent under Rule

801(d)(2), a defendant is not permitted to introduce his own statements under the same Rule.

       This rule applies equally to the evidence the defendant seeks to introduce in his own case

as it does to the evidence he tries to elicit through the cross-examination of witnesses. Because

the government may be introducing portions of the defendant’s statements, primarily in the form

of police officer body camera footage, it anticipates that the defendant may seek to introduce

other portions of the video into evidence pursuant to Rule 106. The “rule of completeness,”

however, does not override the prohibition from admitting self-serving, exculpatory statements.

Gallagher, 57 Fed. Appx. at 628-29. The Acompleteness doctrine embodied in Rule 106 should

not be used to make something admissible that would otherwise be excluded.@ Id., quoting

Trepel v. Roadway Express, Inc., 194 F.3d 708, 718 (6th Cir. 1999); see also United States v.

Costner, 684 F.2d 370, 373 (6th Cir. 1982). If the government were seeking to mislead the jury

regarding the actual meaning of one of the defendant’s admissions, the completeness doctrine

might be implicated. That, however, is not the case here.




                                                6
       Case: 1:19-cr-00110-BYP Doc #: 22 Filed: 07/12/19 7 of 11. PageID #: 167



        D.     SELF AUTHENTICATING CERTIFIED COPIES OF PUBLIC RECORDS

        The United States intends to introduce certified records of the Defendant’s prior

convictions. Fed. R. Evid. 902(4) provides in pertinent part that “no extrinsic evidence of

authenticity” is required in order to admit certified copies of public records if the copy is

certified as correct by “the custodian or another person authorized to make the certification.”

Here each record of conviction is certified as true and accurate by the Cuyahoga County Clerk of

Courts. As such the evidence of Defendant’s prior convictions are admissible as self-

authenticating public records. These exhibits will only be admitted should the Defendant not

stipulate to his prior convictions.

III.    TRIAL DOCUMENTS

        A.     STIPULATIONS

        The United States has submitted the following potential stipulations to defense counsel.

These stipulations relate to the Defendant’s prior criminal conviction and the interstate nexus

element of the firearm and ammunition. The proposed stipulations are as follows:

        The United States and the Defendant have agreed and stipulated that prior to the date of

the crime charged in the indictment, Toriono Burton was convicted of a crime punishable under

the laws of the State of Ohio by a term of imprisonment exceeding one year and the Defendant

had knowledge of this conviction.

        The United States and the Defendant have also agreed and stipulated that the Smith and

Wesson, Model M&P40, .40 caliber semi-automatic pistol, bearing serial number LEE7670, was

manufactured outside the state of Ohio, and therefore traveled in an affected interstate

commerce. The United States and the Defendant have also agreed and stipulated that the seven




                                                  7
     Case: 1:19-cr-00110-BYP Doc #: 22 Filed: 07/12/19 8 of 11. PageID #: 168



(7) rounds of .40 caliber ammunition, were manufactured outside the state of Ohio, and therefore

traveled in and affected interstate commerce.

       Should the Defendant not accept the above proposed stipulations, the United States will

prove the elements through the necessary witnesses and documents.

       B.      PROPOSED JURY INSTRUCTIONS

       The United States has submitted proposed jury instructions to defense counsel on the law

applicable to the particular charges for which the defendant is on trial.3 A single joint

submission of jury instructions was submitted to the Court by the date required in the Court’s

Trial Order. (R. 19, Proposed Jury Instructions, PageID 105-146).

       C.      PROPOSED VOIR DIRE QUESTIONS

       The United States respectfully requests that the Court direct the proposed questions

submitted to the Court pursuant to the Trial Order to the jury panel during voir dire examination.

(R. 20, Joint Proposed Voir Dire, PageID 148-157).

       D.      JOINT PROPOSED PRELIMINARY STATEMENT

       The United States respectfully requests that the Court read the joint proposed preliminary

statement filed with the Court pursuant to the Trial Order to the jury panel during voir dire

examination. (R. 21, Joint Proposed Preliminary Statement, PageID 158-160).




3
  The Government and defense counsel added language in the proposed jury instructions to the
first element of being a convicted felon in possession of a firearm to cover that the Defendant
had knowledge of his prior conviction given the case Rehaif v. United States, No. 17-9560
(decided June 21, 2019), where the United States Supreme Court held that in a prosecution for
possession of a firearm by a restricted person in violation of 18 U.S.C. §§ 922(g) and 924(a), the
government must prove both that the defendant knew he possessed the firearm and that he knew
he belonged to the relevant category of restricted persons. In the present case this requires the
Government to prove that Burton knew of his status of a felon.

                                                 8
      Case: 1:19-cr-00110-BYP Doc #: 22 Filed: 07/12/19 9 of 11. PageID #: 169




       D.      EXHIBIT AND WITNESS LISTS

       The United States will provide its anticipated Witness List to the Court no later than three

business days prior to the trial date. The United States will also provide its proposed Exhibit List

prior to trial. The United States will mark all proposed exhibits before trial and provide to the

Court in accordance with the Court’s Order.

IV.    COURTROOM PROCEDURE

       A.      JENCKS MATERIAL

       The United States will provide Jencks material to the defense in a timely manner and in

accordance with this Court’s Order.

       B.      SEQUESTRATION OF WITNESSES & PRESENCE OF GOVERNMENT
               AGENT AT TRIAL

       The United States respectfully requests that the Court issue a witness-sequestration order

pursuant to Federal Rule of Evidence 615. The government designates Detective Donald

Kopchak with the Cleveland Police Department currently assigned to the Bureau of Alcohol,

Tobacco, and Firearms (ATF) as a task-force officer (TFO) as its representative in this case to be

present at counsel table throughout the trial. Their presence in the courtroom during trial is

essential to the presentation of the government’s case. See FED. R. EVID. 615(b) (specifically

excluding from a sequestration order “an officer or employee of a party that is not a natural

person, after being designated as the party’s representative by its attorney”); FED. R. EVID.

615(c) (providing an additional exception for essential witnesses).

V.     ESTIMATED LENGTH OF TRIAL

       The United States anticipates completing its case-in-chief in approximately one day.




                                                 9
      Case: 1:19-cr-00110-BYP Doc #: 22 Filed: 07/12/19 10 of 11. PageID #: 170



VI.     CONCLUSION

        The United States is prepared to submit additional briefing on any issue should the Court

or circumstances require.



                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                             By:     /s/ Margaret A. Kane
                                                      Margaret A. Kane (OH: 0082084)
                                                      Danielle K. Angeli (MI: P81362)
                                                      Assistant United States Attorneys
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3624/(216) 622-3875
                                                      (216) 522-7358 (facsimile)
                                                      Margaret.Kane@usdoj.gov
                                                      Danielle.Angeli@usdoj.gov




                                               10
     Case: 1:19-cr-00110-BYP Doc #: 22 Filed: 07/12/19 11 of 11. PageID #: 171



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this July 12, 2019, a copy of the foregoing document was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Margaret A. Kane
                                                       Margaret A. Kane
                                                       Assistant U.S. Attorney




                                                  11
